DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2022 and 6/1/2022 were filed after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract contain page numbers lifted from the disclosure.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 4, 5, 6, 13, 16 and 17 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the recitation of “...wherein the controller has an oil return operation to return the lubricating oil staying in the refrigerant circuit except the compressor to the compressor,” renders the claim unclear.  It is unclear what the limitation “except the compressor to the compressor” means in the claim.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the controller has an oil return operation to return the lubricating oil staying in the refrigerant circuit 

Regarding Claim 5, the recitation of “...wherein when a condition that an integrated value of an amount of the refrigerant circulating in the refrigerant circuit exceeds a threshold value is satisfied, the controller executes the oil return operation,” renders the claim unclear because it is unclear how an integrated value of an amount of refrigerant is obtained.  It appears that the claim only states a problem solved or a result obtained but does not necessarily provide one of ordinary skill in the art the ability to glean from the claim terms what structure or steps are encompassed by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5. 7-9 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohura et al. (US2018/0003419) and Unezaki et al. (JP2003262418A) in view of Marumoto et al. (JP2000018739A).

Regarding Claim 1, Ohura teaches a refrigeration apparatus [fig 1] comprising: a refrigerant circuit in which a compressor [21], a radiator [23], an expansion valve [38], an evaporator [42], and a container [24] are connected in order, and a refrigerant flows therein [0037; 0046; fig 1]; a detector [at least sensor 31] configured to detect a temperature or pressure of the refrigerant [0053]; and a controller [37] configured to control a number of revolutions of the compressor and an opening degree of the expansion valve [0054-0056; fig 2].  Ohura does not teach wherein on determination that the refrigerant and a lubricating oil are separated inside the container based on a detection result of the detector, the controller executes first control to decrease the number of revolutions of the compressor, and executes second control to set the opening degree of the expansion valve to a predetermined opening degree.
However, Unezaki teaches a refrigeration air conditioner [0001] having a detector [11] configured to detect a temperature or pressure of the refrigerant and a controller [at least control device "not shown"; 0016]; wherein on determination that a refrigerant and a lubricating oil are separated inside a container [at least accumulator 6] based on a detection result of the detector, the controller executes first control to decrease the number of revolutions of a compressor [21; 0036-0038].  Unezaki teaches that it is known in the field of endeavor of refrigeration that this arrangement ensures adequate supply of refrigerating machine oil to the lubricating parts of the compressor and thereby improves the system [0037]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ohura to  have wherein on determination that the refrigerant and a lubricating oil are separated inside the container based on a detection result of the detector, the controller executes first control to decrease the number of revolutions of the compressor in view of the teachings of Unezaki in order to ensure adequate supply of refrigerating machine oil to the lubricating parts of the compressor.
Lastly, Marumoto teaches a cooling/heating device [0001] having a detector [at least sensor 16] configured to detect a temperature or pressure of the refrigerant [0027]; and a controller [at least the assembly of components 17, 19, 20, 24; 0027; 0047; fig 5]; wherein on determination that a refrigerant and a lubricating oil are separated inside a container [8] based on a detection result of the detector, the controller executes a second control to set the opening degree of an expansion valve [at least valves 5, 7] to a predetermined opening degree [0046-0052; where the expansion valves are controlled to a fully open position].  Marumoto teaches that it is known in the field of endeavor of refrigeration that this arrangement ensures oil return to the compressor while preventing liquid back to the compressor [0014]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ohura to  have wherein on determination that the refrigerant and a lubricating oil are separated inside the container based on a detection result of the detector, the controller executes second control to set the opening degree of the expansion valve to a predetermined opening degree in view of the teachings of Marumoto in order to ensure oil return to the compressor while preventing liquid back to the compressor.

Regarding Claim 2, Ohura, as modified, teaches the invention of Claim 1 above and Marumoto teaches wherein in the second control, the controller [at least the assembly of components 17, 19, 20, 24; 0027; 0047; fig 5] sets the opening degree of the expansion valve [5,7] to an opening degree of a fully open position or 90% or more of the fully open position [0046-0052; where the expansion valves are controlled to a fully open position].

Regarding Claim 3, Ohura, as modified, teaches the invention of Claim 1 above and Unezaki teaches where in the first control, the controller "not shown" decreases the number of revolutions of the compressor [1] to set the number of revolutions of the compressor to a predetermined number of revolutions [0036-0038; where the predetermined number of revolutions corresponds to the condition where the suction temperature is above the threshold temperature].



Regarding Claim 4, Ohura, as modified, teaches the invention of Claim 3 above and Unezaki teaches wherein the controller "not shown" has an oil return operation to return the lubricating oil staying in the refrigerant circuit except the compressor to the compressor [0045; 0046].

Regarding Claim 5, Ohura, as modified, teaches the invention of Claim 4 above and Ohura teaches wherein when a condition that an integrated value of an amount of the refrigerant circulating in the refrigerant circuit exceeds a threshold value is satisfied, the controller executes the oil return operation [0058].

Regarding Claims 7 and 14-18, Ohura, as modified, teaches the invention of Claim 1 above and Ohura teaches wherein when a request to stop the compressor is received [0009 i.e. when refrigerant temperature reaches a target temperature]; and teaches where the controller determines whether to execute the first control and the second control before stopping the compressor based on the detection result of the detector [As modified above, see the rejection of Claim 1 for detailed discussion where the compressor is stopped to prevent a liquid back condition when a temperature is below a threshold value and where the first and second controls are carried out when a temperature is above a threshold temperature].

Regarding Claim 8, 19 and 20, Ohura, as modified, teaches the invention of Claim 1 above and Ohura teaches wherein when a request to stop the compressor is received [0009 i.e. when refrigerant temperature reaches a target temperature]; and Unezaki teaches where the controller determines whether the refrigerant and the lubricating oil are separated inside the container by a first criterion based on the detection result of the detector [0043; where a temperature is the criterion], and when the request to stop the compressor is not received [i.e. the temperature does not reach the target temperature], the controller determines whether the refrigerant and the lubricating oil are separated inside the container by a second criterion different from the first criterion based on the detection result of the detector [0043; where a pressure is the criterion].

Regarding Claim 9, Ohura, as modified, teaches the invention of Claim 1 above and Ohura teaches wherein the detector [31] includes a sensor configured to measure a temperature of the refrigerant in the container or a temperature of the refrigerant flowing through a refrigerant pipe connected to the container [0053].

Regarding Claim 11, Ohura, as modified, teaches the invention of Claim 1 above but does not teach wherein on determination that the refrigerant and the lubricating oil are separated inside the container from the detection result of the detector, the controller executes the first control and the second control to keep operating the compressor for a predetermined period from 1 minute to 10 minutes.
However, Marumoto teaches where on determination that the refrigerant and the lubricating oil are separated inside the container from the detection result of the detector [16; 0031], the controller executes the first control to keep operating the compressor for a predetermined period [0027] so that the two-layer separation between oil and refrigerant is achieved. Thus, the predetermined period is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the two-layer separation between oil and refrigerant is achieved.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein on determination that the refrigerant and the lubricating oil are separated inside the container from the detection result of the detector, the controller executes the first control and the second control to keep operating the compressor for a predetermined period from 1 minute to 10 minutes so that the two layer separation between oil and refrigerant is achieved.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohura et al. (US2018/0003419), Unezaki et al. (JP2003262418A) and Marumoto et al. (JP2000018739A) as applied to claim 4 above, and further in view of Akuto et al. (JP2018200137A).

Regarding Claims 6 and 13, Ohura, as modified, teaches the invention of Claim 4 above but does not teach wherein the predetermined number of revolutions in the first control is smaller than the number of revolutions of the compressor in the oil return operation.
However, Akuto teaches a refrigeration cycle system [0001] wherein a predetermined number of revolutions in a first control [0042; where the first control reduces compressor frequency] is smaller than the number of revolutions of the compressor in the oil return operation [0042; fig 3A]. Akuto teaches that it is known in the field of endeavor of refrigeration that this arrangement increases the oil return collection amount [0060].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ohura to have wherein the predetermined number of revolutions in the first control is smaller than the number of revolutions of the compressor in the oil return operation in view of the teachings of Akuto in order to increases the oil return collection amount.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohura et al. (US2018/0003419), Unezaki et al. (JP2003262418A) and Marumoto et al. (JP2000018739A) as applied to claim 1 above, and further in view of Setoguchi et al. (US2014/0360223).

Regarding Claim 10, Ohura, as modified, teaches the invention of Claim 1 above but does not teach wherein the refrigerant circulating through the refrigerant circuit is R32.
However, Setoguchi teaches a refrigerating apparatus [0001] having where the refrigerant circulating through the refrigerant circuit is R32 [0015] for the obvious advantage of employing a refrigerant having low global warming potential.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ohura to have the refrigerant circulating through the refrigerant circuit is R32 in view of the teachings of Setoguchi in order to employ a refrigerant having low global warming potential.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763